Citation Nr: 0702483	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  00-04 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether the appeal for entitlement to an initial rating in 
excess of 20 percent for degenerative disc disease of the 
lumbar spine was perfected by the timely filing of a 
substantive appeal.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from April 1984 to April 
1988.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in March 2006, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho, via the VA's Appeals Management Center 
(AMC) in Washington, DC.  The primary purpose of such remand 
was to afford the veteran notice of the law and regulations 
governing the perfection of an appeal, to include the 
timeliness of filing of a substantive appeal.  Following the 
completion of the requested actions, the case was returned to 
the Board for further review.  

The issue of the veteran's entitlement to an initial rating 
in excess of 20 percent for degenerative disc disease of the 
lumbar spine is addressed in the REMAND portion of the 
instant document.  Such REMAND is to the RO through the AMC.  


FINDINGS OF FACT

1.  The RO by its rating decision of November 2000 granted 
entitlement of the veteran to service connection for 
degenerative disc disease of the lumbar spine and assigned a 
20 percent rating therefor.

2.  The veteran was never actually or constructively advised 
of his right to appeal the November 2000 action, assigning an 
initial rating of 20 percent for his low back disorder.  

3.  The time period for initiating and/or perfecting of an 
appeal of the November 2000 action, assigning an initial 
rating of 20 percent, has not yet begun to run.  




CONCLUSION OF LAW

The one-year period in which an appeal of the November 2000 
action was to be initiated and/or perfected by the veteran 
never began to run; the veteran did not fail to initiate or 
perfect an appeal thereof on a timely basis.  38 U.S.C.A. 
§§ 501, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.103, 19.31, 
20.101, 20.200, 20.202, 20.300, 20.302, 20.303, 20.305, 
20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000.  The VCAA significantly added to the statutory 
law concerning VA's duties when processing claims for VA 
benefits by redefining the obligations of VA with respect to 
its duty to assist a claimant and including an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, however, the question presented is, by definition, a 
legal one, as it is governed not by the facts presented but 
by the controlling laws and regulations.  Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).  The facts surrounding the 
issue of the timeliness of the veteran's substantive appeal 
are undisputed, and because the governing legal authority, 
and not the evidence, is dispositive of this matter, the VCAA 
and its implementing regulations are not applicable to the 
timeliness question.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002).  

Likewise, the need to discuss whether the RO or AMC fully 
complied with the Board's prior development requests, as set 
forth in one or more remands, is obviated in this instance, 
as the disposition herein reached by the Board is favorable 
to the veteran to the extent indicated.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal. 38 C.F.R. § 20.200.  A substantive appeal 
consists of a properly completed VA Form 9, Appeal to Board 
of Veterans' Appeals, or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  It should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  Id.

To be considered timely, a substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the appellant, within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or within any extended 
time limits prescribed pursuant to a timely-filed request for 
extension of time.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§§ 20.302(b), 20.303.  If the claimant fails to file a 
substantive appeal in a timely manner, "he is statutorily 
barred from appealing the RO decision."  Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).

In this instance, in the midst of an appeal previously 
perfected involving multiple claims for service connection, 
the RO by a rating decision entered on November 6, 2000, 
granted entitlement of the veteran to service connection for 
degenerative disc disease of the lumbar spine and assigned a 
20 percent schedular evaluation therefor.  On the same date, 
the RO issued to the veteran a supplemental statement of the 
case (SSOC) setting forth, among other actions, its grant of 
entitlement to service connection and assignment of an 
initial rating, but not advising him of his right to appeal 
the assignment of the initial rating of 20 percent.  He was 
therein advised that, if the SSOC contained an issue that was 
not included in his substantive appeal, then he was 
instructed to respond within 60 days as to the new issue.  

Fourteen days later, the RO contacted the veteran by 
telephone and, according to a VA Form 119, Report of Contact, 
executed that date, he indicated that he was satisfied with 
the 20 percent rating previously assigned.  It was further 
noted that no additional action with respect to that portion 
of the veteran's appeal was needed.  

Formal notice of the November 2000 grant of service 
connection for degenerative disc disease of the lumbar spine 
and assignment of an initial rating was furnished by the RO 
to the veteran in a letter, dated in mid-December 2000.  No 
notice of the veteran's appellate rights was set forth in the 
body of such correspondence or in an attachment to the 
letter.  

In February 2001, the veteran by means of a VA Form 9 
expressed his disagreement with the 20 percent rating 
assigned by the RO in November 2000 for his service-connected 
degenerative disc disease of the lumbosacral spine.  A 
statement of the case was then prepared and furnished to the 
veteran as to that matter later in February 2001.  No 
document was thereafter timely filed such as might constitute 
a substantive appeal as to the matter of the initial rating, 
although there is no indication, prior to the initial 
certification of the appeal, that the RO ever advised the 
veteran that his appeal was untimely.  

The Board notes at the outset that the record does not 
reflect that the RO furnished the veteran with notice of his 
appellate rights with respect to his right to appeal the RO's 
assignment in November 2000 of the initial 20 percent rating.  
On the one hand, the veteran notified the RO that he was 
satisfied with the 20 percent rating shortly after the RO's 
rating action and he later submitted a timely notice of 
disagreement (NOD) with the same decision, initiating an 
appeal for the assignment of an initial rating in excess of 
20 percent for his service-connected low back disability.  
There is a "presumption of regularity" under which it is 
presumed that government officials have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992).  While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  Arguably, 
the presumption of regularity applies in this situation, 
particularly since the veteran did in fact submit a timely 
NOD to the November 2000 RO decision.

On the other hand, in addition to the fact that the record 
fails to demonstrate that the veteran was furnished his 
appellate rights when notified of the November 2000 decision 
assigning the 20 percent rating, to include notice that he 
had a year to perfect or complete his appeal his those 
rights, the Court has recognized on numerous occasions VA's 
nonadversarial, uniquely pro-veteran claims process within 
the context of commencement and perfection of appeals to the 
Board, most recently in Hunt v. Nicholson, No. 04-1970 (U.S. 
Vet. App. Dec. 13, 2006).  In view of the foregoing, the 
Board declines to find that the veteran failed to perfect an 
appeal within the time limits prescribed by law.  
Accordingly, the November 2000 determination, assigning an 
initial rating of 20 percent for disc disease of the 
lumbosacral spine, remains subject to appeal and, on remand, 
once the veteran receives notice of his appellate rights, he 
is free to initiate and perfect an appeal of the November 
2000 action within the one-year period of the date of such 
notice.  

To the extent indicated, the veteran's appeal is allowed.  


ORDER

The November 2000 action of the RO, assigning an initial 
rating of 20 percent for degenerative disc disease of the 
lumbar spine, remains subject to appeal and the one-year 
period in which to initiate and perfect an appeal of that 
action does not begin to run until notice of the veteran's 
appellate rights is provided to him.   


REMAND

Further actions are needed by the RO or AMC in accordance 
with the Board's findings and conclusions, as set forth 
above.  To that end, the veteran must be notified of his 
appellate rights regarding the November 2000 action of the RO 
in assigning an initial rating of 20 percent for his 
degenerative disc disease of the lumbosacral spine.  Upon the 
issuance of that notice, the veteran is free to initiate and 
perfect an appeal in accordance with now existing law and 
regulations.  

Accordingly, this matter is REMANDED for the following 
action:

The veteran must be advised by VA in 
writing of his right to appeal the RO's 
action of November 2000 in which an 
initial rating of 20 percent was assigned 
for his degenerative disc disease of the 
lumbosacral spine.  The veteran is hereby 
advised that he has one-year from the 
date of that written notice as to his 
appellate rights to initiate and perfect 
an appeal of the initial 20 percent 
rating assigned by the RO in November 
2000.  In the event that the veteran 
wishes to pursue an appeal, all 
appropriate development, including such 
actions as providing notice under the 
VCAA, retrieving pertinent medical 
records, and conducting a medical 
examination, should then be undertaken by 
the RO or AMC.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action. 



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


